IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, :No.              21 MM      2020

                    Respondent

        v.


JEREMIAH LEE METCALF,

                    Petitioner


                                           ORDER


      AND NOW, this 31st day of March, 2020, Petitioner's Application to Exceed Word

Count is granted.




                                    arri      tip,ak bid

                                 Deputy Prothonotary